DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peg Cheng et al) (CN 108771985 A)( hereinafter Cheng) in view of Hoeck et al (US 2010/0224555). Abstract publication No: CN108771985 A) discloses a polyamide membrane may by the reaction of dopamine on a hydrophobic support by interfacial polymerization, to form a reverse osmosis membrane for water treatment; the polyamide resulting membrane is a polydopamine membrane with a good desalting rate and high water flux (entire abstract).  This CN reference is silent with respect to the membrane further .
Hoek et al teaches with respect to modification of polyamide membranes formed on a support by interfacial polymerization, the incorporation of carbide-derived carbon particles , generally called as nanoparticles, in the polyamide membrane layer, on the support, or as part of a protecting layer on top of the polyamide membrane layer or combination of the entire membrane elements or layers (abstract, Figures 30-33, more particular Fig.30; and paragraphs [0040]-[0042], [0056]-[0054], [0076], layers 3o10 and 30 20). Hoeck et al disclose the membrane in general as a polyamide membrane tin film composite membrane formed on a support by conventional reaction of the amine with acyl halide (see paragraphs [0028], [0175] [0034]-[0042]); the particles or carbide containing particles can be provided on the membrane by coating the membrane having the particles on the surface of the polyamide membrane (paragraphs [0062]-[0064]).  Hoek et al fail to select the membrane layer formed by dopamine into polydopamine.  As disclosed in the Cn reference discussed above, the membrane formed on the support is a crosslinked polydopamine by interfacial polymerization, this membrane is used for the same intended purpose of water purification; therefore, the skilled artisan at the time this invention was made would have been motivated to select the addition of carbide-derived carbon particles (nanoparticles) treatment for polyamide membrane in Hoeck et al, e.g. for improving the membrane performance, see Hoeck et al ( paragraphs [0155]-[0157]).
As to claim 2, polysulfone is a hydrophobic support used conventionally for the formation of thin film composite polyamide membrane, as evidenced by Hoeck et al (paragraph [0161]).  Therefore, alternatively selecting polysulfone for the polydopamine membrane layer would have been obvious to the skilled artisan, for a predicted result of making the polysulfone support hydrophilic and the membrane having reverse osmosis properties.

As to claims 6-8, the trimesoyl chloride is a conventional amine reactant, used in interfacial polymerization for formation of thin film composite, and is disclosed in CN’985 (paragraph [0006] and [0029]; and in Hoeck et al (paragraphs [0056]).
As to claim 9, Hoeck et al suggest an amount of the particles or nanoparticles ranging from 0.01-1.0 percent; and although specific examples for the carbide particles are not provided, this nanoparticles or particles can be alternatively used within the same composition range (paragraph [0175], [0310])  the skilled in the art at the time his invention was made would have been able to select an amount of particle percentages depending on the particular particle and the effect required on the final membrane for a particular use. As to claim 10 the operating pressure are conventional and used in Heck el al, regarding the toe flux, it is expected to be higher than the flux in CN’985A, due to the particles addition.
As to claim 11, the process of forming the membrane is dis close in Hoeck et al in combination with the CN’985A, discussed above; the process differs in that the carbide-derived particles in Hoeck et al are provided in the polyamide solution or in the polyfunctional halide solution, as discussed in the paragraphs above.  However, in depositing the carbide-derived carbon particles onto the surface of the polydopamine, since the acyl halide reacts further with the dopamine or polydopamine, the resulting product will be equivalent to the polyamide (polydopamine) membrane having the particles within the membrane layer, as in the embodiment disclosed in Hoeck et al, as applied for polydopamine layer as in CN’985A.  The step of depositing the particles on the surface of the polydopamine is equivalent to providing the particles as part of the acyl chloride solution, which fix the particles to the dopamine layer by the reaction of the dopamine or polydopamine.
As to claims 12- 13, and 14, the solvent for dopamine, and the concentration and pH are disclosed in CN’985 (examples and claim 1).

Conditions of claims 16-17 are covered in both references above.
As to claims 18-19, the references discussed above do not disclose hydrocarbon removal from water; they disclose reverse osmosis for water treatment and water permeation; the skilled artisan at the time this invention was made would have been able to predict the removal of hydro phobic hydrocarbon from water, due to the membrane hydrophilic properties and selectivity for water.
Allowable Subject Matter
Claims 4, 6, and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:  the particles properties and the process conditions and results as in claim 20 are not suggested or disclosed in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pinnavaia et al (US 2013/0284667) formed on as support by interfacial polymerization,  and incorporating the carbide-derived carbon particles as used in current invention.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779